Title: To Thomas Jefferson from Benjamin Franklin, 24 October 178[8]
From: Franklin, Benjamin
To: Jefferson, Thomas



Dear Sir
Philada. Oct. 24. 178[8]

Mr. Hopkinson has communicated to me a Letter of yours with a Proposal of a Mr. Pissot’s respecting his Editions of English Books. I am much oblig’d by your thinking of my Grandson on this Occasion; And if Mr. Pissot will send over a Dozen of each Work as a Trial, I will take Care that the Terms propos’d shall be punctually comply’d with.
Our Disputes here about the new Constitution are subsided, and we are getting into Order. At the first Meeting of the new Congress, I suppose there will be some Contestation for Amendments, and probably some will be made. And future Congresses may make more as Experience shall make them appear necessary. There is no doubt but that Gen. Washington will be chosen President.
With great and sincere Esteem & Respect, I have the honor to be, Sir, Your most obedient humble Servant,

B. Franklin

